 Case 2:20-cv-00004-JRG Document 92 Filed 05/27/20 Page 1 of 2 PageID #: 850




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                                 Civil Action No. 2:20-cv-4

AT&T MOBILITY LLC,                                      DEMAND FOR JURY TRIAL
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

     Defendants

     and

HTC CORP., and HTC AMERICA, INC.,

     Intervenors.



          PLAINTIFF’S UNOPPOSED MOTION TO AMEND PROTECTIVE ORDER

          Plaintiff respectfully moves the Court to amend its Protective Order (Dkt. 59) to increase

the printing limits for source code from 100 to 200 pages as reflected in Paragraph 12(c) of the

First Amended Protective Order filed herewith. Defendants and Intervenors are not opposed to

this relief.
 Case 2:20-cv-00004-JRG Document 92 Filed 05/27/20 Page 2 of 2 PageID #: 851




       Date: May 27, 2020                          Respectfully submitted,

                                                   /s/Geoffrey Culbertson
                                                   Geoffrey Culbertson
                                                   TX Bar No. 24045732
                                                   gpc@texarkanalaw.com
                                                   Kelly Tidwell
                                                   TX Bar No. 20020580
                                                   kbt@texarkanalaw.com
                                                   PATTON, TIDWELL & CULBERTSON, LLP
                                                   2800 Texas Boulevard
                                                   Texarkana, Texas 75503
                                                   Telephone: 903-792-7080
                                                   Telecopier: 903-792-8233

                                                   Dariush Keyhani
                                                   District of Columbia Bar No. 1031500
                                                   Frances H. Stephenson
                                                   New York registration No. 5206495
                                                   Keyhani LLC
                                                   1050 30th Street NW
                                                   Washington, DC 20007
                                                   T. 202.748.8950
                                                   F. 202.318.8958
                                                   dkeyhani@keyhanillc.com
                                                   fstephenson@keyhanillc.com

                                                   Attorneys for Plaintiff, Joe Andrew Salazar



                               CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically in
compliance with the Federal and Local Rules of Civil Procedure. All other counsel of record not
deemed to have consented to electronic service were served with a true and correct copy of the
foregoing by U.S. Mail, CMRRR on this 27 day of May, 2020.

                                                   /s/Geoffrey Culbertson
                                                   Geoffrey Culbertson




                                              2
